         Case: 1:19-cv-01509 Document #: 17 Filed: 05/15/19 Page 1 of 28 PageID #:59



                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

    METRO CARDIOVASCULAR
    CONSULTANTS, LTD., individually and
    as the representatives of a class of
    similarly situated persons and entities,

            Plaintiff,                               Civil Action No. 19-cv-01509
    v.
                                                     The Honorable John Robert Blakey
    NEW LASER SCIENTIFIC, LLC1; NEW
    LASER SCIENTIFIC, INC.; and KELLY
    O’CONNOR,
                                                     JURY DEMANDED
            Defendants.

                         FIRST AMENDED CLASS ACTION COMPLAINT

           NOW COME the Plaintiff, METRO CARDIOVASCULAR CONSULTANTS, LTD.

(“Plaintiff”), by through its attorney, James C. Vlahakis, and brings this putative class

action against Defendants NEW LASER SCIENTIFIC, LLC; NEW LASER SCIENTIFIC,

INC., and KELLY O’CONNOR:

                                     I.        Introduction

           1.     The Telephone Consumer Protection Act of 1991, 47 USC §227, et seq. (at

times the “TCPA”), as amended by the Junk Fax Prevention Act of 2005, makes it

unlawful for any person to “use any telephone facsimile machine, computer or other

device to send, to a telephone facsimile machine, an unsolicited advertisement.” 47

U.S.C. §227(b)(1)(C).

           2.     “The term ‘unsolicited advertisement’ means any material advertising the

commercial availability or quality of any property, goods, or services which is


1
  The caption of the original Complaint misidentified Defendant as New Laser Scientific, Inc.
(emphasis supplied), where the remainder of the Complaint referred to Defendant as New Laser
Scientific, LLC. See, e.g., Dkt. 1, paragraphs 13, 15. The First Amended Complaint seeks to
formally add New Laser Scientific, Inc. and Kelly O’Connor, who appear to be responsible, in
whole or part, for sending the subject facsimiles.



                                                 1
    Case: 1:19-cv-01509 Document #: 17 Filed: 05/15/19 Page 2 of 28 PageID #:60



transmitted to any person without that person's prior express invitation or permission,

in writing or otherwise.” 47 U.S.C. §227(a)(5).

       3.     “The term ‘telephone facsimile machine’ means equipment which has the

capacity (A) to transcribe text or images, or both, from paper into an electronic signal

and to transmit that signal over a regular telephone line, or (B) to transcribe text or

images (or both) from an electronic signal received over a regular telephone line onto

paper.” 47 U.S.C. §227(a)(3).

                          II.   Parties, Jurisdiction and Venue

       4.     Plaintiff is an Illinois corporation, located in Oak Law, Illinois.

       5.     Plaintiff maintains a telephone number, (708)229-0300 (the “Facsimile

Number”), which it uses to send and receive facsimiles.

       6.     The Facsimile Number is connected to device which utilizes hardware and

software to allow the device to receive, store and print facsimiles (“Facsimile Machine”).

       7.     The Facsimile Machine is located within this District and Plaintiff uses the

Facsimile Number to send and receive facsimiles.

       8.     Defendant Kelly O’Connor, on information and belief is a citizen and

resident of California.

       9.     Defendant’ Connor was or is the registered agent Defendant NEW LASER

SCIENTIFIC, LLC.

       10.    Defendant’ Connor was or is the registered agent Defendant NEW LASER

SCIENTIFIC, INC.

       11.    As reflected by the below Articles of Incorporation, at all times relevant to

the allegations set forth in this Civil Action, Defendant NEW LASER SCIENTIFIC, INC.

was and is a domestic (California) based corporation, with a principal office located at

504 CRANSTON DR., ESCONDIDO CA 92025:




                                              2
    Case: 1:19-cv-01509 Document #: 17 Filed: 05/15/19 Page 3 of 28 PageID #:61




      12.    As reflected by the below screen capture taken on March 29, 2019, and

obtained from the California Secretary of State’s website, Defendant NEW LASER

SCIENTIFIC, INC.’s status is listed as “ACTIVE”:




      13.    As reflected by the below Articles of Organization, at all times relevant to

the allegations set forth in this Civil Action, Defendant NEW LASER SCIENTIFIC, LLC

was and is a domestic (California) based corporation, with a principal office located at

504 CRANSTON DR., ESCONDIDO CA 92025:




                                           3
    Case: 1:19-cv-01509 Document #: 17 Filed: 05/15/19 Page 4 of 28 PageID #:62




       14.    This Court has personal jurisdiction over Defendants because they each

transacted business within this judicial district through their sending of the facsimiles

and other facsimiles that promoted and solicited the attendance and participation of

Plaintiff and other businesses in various CME seminars that were affiliated and/or

promoted by Defendants.

       15.    As detailed below, one or more of the Defendants has also committed

tortious acts within this judicial district by and through the sending of unsolicited

facsimile advertisements to Plaintiff, and information and belief, other similar

unsolicited advertising facsimiles to this judicial district.

       16.    Venue is proper because the subject facsimiles were sent to and received

within this judicial district.




                                              4
    Case: 1:19-cv-01509 Document #: 17 Filed: 05/15/19 Page 5 of 28 PageID #:63



       17.    Supplemental jurisdiction exists for Plaintiff’s state law claim under the

Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS 505/1, et seq.

                      III.    Additional Background Allegations

       18.    On information and belief, one or more of the Defendants operates a

website known as www.laseraestheticsinstitute.com

       19.    On information and belief, one or more of the Defendants does business

as “Laser Aesthetic Institute.”

       20.    Laser Aesthetic Institute’s engages in providing “CME-approved cosmetic

training courses.” See, www.laseraestheticsinstitute.com/#about

       21.    Telephone      number   (619)818-3320    is   associated   with   Defendant

O’Connor.

       22.    On information and belief, Defendant NEW LASER SCIENTIFIC, LLC

and/or NEW LASER SCIENTIFIC, INC. utilized telephone number (619)818-3320 with

the knowledge and permission of Defendant O’Connor.

       23.    Telephone number (858)876-1568 was used by one or more of the

Defendants to send the below described subject facsimiles and has been similarly used

by one or more of the Defendants in the past to send other unlawful facsimilies.

       24.    On information and belief, Defendant O’Connor personally sent the subject

facsimiles or personally authorized the sending of the subject facsimiles by and through

NEW LASER SCIENTIFIC, LLC or NEW LASER SCIENTIFIC, INC.

       25.    Alternatively, Defendant O’Connor took direct action which led to the

subject facsimiles being sent to Plaintiff by drafting and editing subject facsimiles

and/or directing another person to draft the subject facsimiles the thereafter approved

the sending of the subject facsimiles as well as identical facsimiles to other persons.




                                            5
   Case: 1:19-cv-01509 Document #: 17 Filed: 05/15/19 Page 6 of 28 PageID #:64



                           IV.   The Subject Facsimiles

      26.   On January 10, 2019, one or more of the Defendants sent an unsolicited

facsimile advertisement (the “January 10, 2019 Facsimile”) to Plaintiff’s Facsimile

Number.” A true and accurate copy is depicted below:




                                         6
    Case: 1:19-cv-01509 Document #: 17 Filed: 05/15/19 Page 7 of 28 PageID #:65



       27.    The January 10, 2019 Facsimile promoted and advertised a “CME

Aesthetic Procedures Symposium” which was identified to be taking place on February

9-10, 2019, in Las Vegas, Nevada. The January 10, 2019 Facsimile identified a tuition

price of $995 prior to January 15, 2019, and $1,595, after January 15, 2019. The listed

prices also included two nights in a hotel, breakfast and lunch, and up to 15 units of

continuing medical education (“CME”).

       28.    One or more of the Defendants sent the January 10, 2019 Facsimile to the

Facsimile Number without Plaintiff’s “prior express invitation or permission.”

       29.    One or more of the Defendant’s conduct in sending of the January 10,

2019 Facsimile is representative of its conduct towards other Illinois based recipients of

identical or similar unsolicited facsimiles.

       30.    As reflected by the screen capture on the following page, the “about” page

associated with www.laseraestheticsinstitute.com/#acourses identifies the following

two events, one occurring on April 13 and April 14, 2019, in New Orleans, at Le Pavillion

Hotel, and a second taking place on May 18 and May 19, 2019, in Washington, D.C., at

the Capital Hilton Hotel:




                                               7
   Case: 1:19-cv-01509 Document #: 17 Filed: 05/15/19 Page 8 of 28 PageID #:66



      31.   On March 12, 2019, one or more of the Defendants sent an unsolicited

facsimile advertisement (the “March 12, 2019 Facsimile”) to Plaintiff’s Facsimile

Number. A true an accurate copy of the March 12, 2019 Facsimile is depicted below:




                                         8
    Case: 1:19-cv-01509 Document #: 17 Filed: 05/15/19 Page 9 of 28 PageID #:67



        32.   One or more of the Defendants sent the March 12, 2019 Facsimile to the

Facsimile Number without Plaintiff’s “prior express invitation or permission.”

        33.   The March 12, 2019 Facsimile promoted and advertised two separate

“CME Aesthetic Procedures Symposium” events, one of which was identified to be taking

place on April 13 and April 14, 2019, in New Orleans, at Le Pavillion Hotel.

        34.   The second CME event was identified as to be taking place on May 18 and

May 19, 2019, in Washington, D.C., at the Capital Hilton Hotel.

        35.   The March 12, 2019 Facsimile identified a “[t]uition” price of $1,595 for

each CME event. This price included two nights in a hotel, breakfast and lunch, and

15 units of continuing medical education (“CME”).

        36.   The March 12, 2019 Facsimile states “For more information or to register”

and lists the following website “laseraestheticsinstitute.com”, which can be found at the

following website: https://www.laseraestheticsinstitute.com

        37.   One or more of the Defendant’s sending of the March 12, 2019 Facsimile

is representative of its conduct towards other Illinois based recipients of identical or

similar unsolicited facsimiles.

        38.   One or more of the Defendant’s sending the January 10, 2019 Facsimile

and the March 12, 2019 Facsimile (hereafter the “Subject Facsimiles”) violated the

TCPA.

        39.   Accordingly, on behalf of itself and all others similarly situated, Plaintiff

bring this civil action to certify a class of persons and entities were set facsimile

advertisements without their prior express invitation or permission.

                             V.     Summary Of The TCPA

        40.   Congress enacted the TCPA to combat unsolicited facsimiles:

              Congress also took account of the “interference, interruptions, and
              expense” resulting from junk faxes, emphasizing in the same Report



                                            9
   Case: 1:19-cv-01509 Document #: 17 Filed: 05/15/19 Page 10 of 28 PageID #:68



             that “[i]n addition to the costs associated with the fax
             advertisements, when a facsimile machine is receiving a fax, it may
             require several minutes or more to process and print the
             advertisement. During that time, the fax machine is unable to
             process actual business communications.”

See, Rules and Regulations Implementing the Telephone Consumer Protection Act of

1991, Report and Order, 18 FCC Rcd 14014, 14131-32 (2003) (the “2003 TCPA Report

and Order”) at para. 201 (quoting H.R. REP. NO. 102-317 at 25 (1991)).

      41.    The 2003 TCPA Report and Order can be found at the following web

address: https://apps.fcc.gov/edocs_public/attachmatch/FCC-03-153A1.pdf

      42.    Unsolicited facsimiles prevent telefax machines from receiving authorized

facsimiles, prevent their use for authorized outgoing facsimiles, cause undue wear and

tear on the recipients’ telefax machines, and require additional labor to attempt to

discern the source and purpose of the unsolicited advertising message.

      43.    The prohibitions of TCPA is not limited to unsolicited facsimiles that are

sent to “conventional stand-alone telephone facsimile machine.”

      44.    According to the FCC’s 2003 TCPA Report and Order:

             We conclude that faxes sent to personal computers equipped with,
             or attached to, modems and to computerized fax servers are subject
             to the TCPA’s prohibition on unsolicited faxes . . . . The record
             confirms that a conventional stand-alone telephone facsimile
             machine is just one device used for this purpose; that developing
             technologies permit one to send and receive facsimile messages in
             a myriad of ways. Today, a modem attached to a personal computer
             allows one to transmit and receive electronic documents as faxes.
             “Fax servers” enable multiple desktops to send and receive faxes
             from the same or shared telephony lines.

             The TCPA’s definition of “telephone facsimile machine” broadly
             applies to any equipment that has the capacity to send or receive
             text or images. The purpose of the requirement that a “telephone
             facsimile machine” have the “capacity to transcribe text or images”
             is to ensure that the prohibition on unsolicited faxing not be
             circumvented. Congress could not have intended to allow easy
             circumvention of its prohibition when faxes are (intentionally or not)
             transmitted to personal computers and fax servers, rather than to
             traditional stand-alone facsimile machines.



                                           10
   Case: 1:19-cv-01509 Document #: 17 Filed: 05/15/19 Page 11 of 28 PageID #:69




See, FCC’s 2003 TCPA Report and Order at paras. 200, 201.

      45.    Pursuant to the TCPA, the person or entity sending an advertising

facsimile bears the burden of proof as to whether it had permission of the facsimile

recipient to send an unsolicited facsimile advertisement. 47 U.S.C. §227(b)(1)(C)(i).

      46.    One way a sending party can demonstrate permission is through

demonstrating an established business relationship (an “EBR”) with the receiving party.

      47.    The burden of proving EBR is on the party that sends a facsimile:

             12. To ensure that the EBR exemption is not exploited, we conclude
             that an entity that sends a facsimile advertisement on the basis of
             an EBR should be responsible for demonstrating the existence of
             the EBR. The entity sending the fax is in the best position to have
             records kept in the usual course of business showing an EBR, such
             as purchase agreements, sales slips, applications and inquiry
             records. We emphasize that we are not requiring any specific
             records be kept by facsimile senders. Should a question arise,
             however, as to the validity of an EBR, the burden will be on the
             sender to show that it has a valid EBR with the recipient.

                                         ***

             14. In the event a recipient complains that its facsimile number
             was not provided to the sender, the burden rests with the sender
             to demonstrate that the number was communicated in the context
             of the EBR.

             15. . . . We also reiterate that senders of facsimile advertisements
             must have an EBR with the recipient in order to send the
             advertisement to the recipient’s facsimile number. The fact that the
             facsimile number was made available in a directory, advertisement
             or website does not alone entitle a person to send a facsimile
             advertisement to that number.

See, Report and Order and Third Order on Reconsideration (the “2006 FCC Order”). See,

https://apps.fcc.gov/edocs_public/attachmatch/FCC-06-42A1.pdf

      48.    The TCPA prohibits the sending of unsolicited advertising facsimiles to

traditional, stand-alone facsimiles machines, as well as computerized facsimile delivery

systems.




                                           11
   Case: 1:19-cv-01509 Document #: 17 Filed: 05/15/19 Page 12 of 28 PageID #:70



      49.    The TCPA authorizes a plaintiff to receive a minimum of statutory damages

of $500 for each unlawful facsimile and authorizes up to $1,500 in statutory damages

where person or entity is found to have willingly or knowingly committed a violation of

the TCPA.

                             VI.   Violations of the TCPA

      50.    The Subject Facsimiles promoted the commercial availability, quantity and

pricing for various prescription medications.

      51.    Plaintiff did not provide prior express invitation or permission to allow

Defendant to send the Subject Facsimiles.

      52.    To the best of Plaintiff’s knowledge information and belief, Defendant did

not have a prior established business relationship with Plaintiff.

      53.    One or more of the Defendant’s sent the Subject Facsimiles to the

Facsimile Number.

      54.    Alternatively, one or more of the Defendant’s caused the Subject

Facsimiles to be sent to the Facsimile Number.

      55.    Alternatively, Defendant O’Connor, drafted and caused the Subject

Facsimiles to be sent to the Facsimile Number.

      56.    Alternatively, Defendant O’Connor, approved the drafting of the Subject

Facsimiles and knowingly authorized the Subject Facsimiles to be sent to the Facsimile

Number.

      57.    Plaintiff’s receipt of the Subject Facsimiles caused Plaintiff to suffer

concrete and actual harm.

      58.    Plaintiff, as recipient of the Subject Facsimiles, temporarily lost the use of

it telefax machine, paper, and ink toner for a period of time.




                                            12
   Case: 1:19-cv-01509 Document #: 17 Filed: 05/15/19 Page 13 of 28 PageID #:71



       59.    Receiving, viewing and printing the Subject Facsimiles wasted the

Plaintiff’s valuable time and the time of one of its employees.

       60.    The time wasted review the Subject Facsimiles could have been spent on

something else.

       61.    The Subject Facsimiles interrupted and disturbed Plaintiff’s right of

privacy and right to not be disturbed with unsolicited advertising facsimiles.

       62.    When one or more of the Defendants sent or approved the Subject

Facsimiles to be sent to Plaintiff’s Facsimile Number, the sending and receipt of Subject

Facsimiles tied up Plaintiff’s Facsimile Number, caused Plaintiff’s to use data, resulted

in the unnecessary use of computer storage space and unauthorized usage of their

facsimile machine’s software and hardware.

       63.    Contacting the sender of an unsolicited facsimile for the purpose of telling

the sending party to stop sending unsolicited facsimiles wastes the time of the recipient.

                             COUNT I – INDIVIDUAL CLAIM

              UNSOLICITED FACSIMILES IN VIOLATION OF THE TCPA

       64.    Plaintiff incorporate the above paragraphs as if fully set forth.

       65.    The Subject Facsimiles were advertisements as contemplated by the TCPA.

       66.    The TCPA provides a private right of action to bring this action on behalf

of Plaintiff. 47 U.S.C. §227(b)(3).

       67.    As set forth above, Defendant violated the TCPA and the regulations

promulgated thereunder by sending the Subject Facsimiles to Plaintiff without Plaintiff’s

permission and without a valid EBR.

       WHEREFORE, Plaintiff, in its individual capacity, demands judgment in its

favor and against each Defendant as follows:

              a.    That the Court award Plaintiff the sum of five hundred dollars
              ($500.00) for each TCPA violation;



                                            13
   Case: 1:19-cv-01509 Document #: 17 Filed: 05/15/19 Page 14 of 28 PageID #:72



              b.     That the Court award treble damages of $1,500.00 if the violations
              are deemed “willful or knowing”;

              c.    That Court enjoin Defendant from additional violations of the
              TCPA; and;

              d.     That the Court award pre-judgment interest, costs, and such
              further relief as the Court may deem just and proper.



                            COUNT II – INDIVIDUAL CLAIM

              VIOLATIONS OF THE ILLINOIS CONSUMER FRAUD ACT

        68.   Plaintiff incorporates the above paragraphs as if fully set forth in this

Count.

        69.   As alleged above, Defendant is engaged in commerce in the State of Illinois

with regard to Plaintiff.

        70.   Defendant violated Illinois Consumer Fraud Act, 815 ILCS 505/1, et seq.,

by sending the Subject Facsimile to Plaintiff and other Class Members.

        71.   The Facsimiles are “advertisement[s]” as the term is defined by Section

505/1(a) of the ICFA.

        72.   Plaintiff is a “person” as this term is defined by Section 505/1(c) of the

ICFA.

        73.   Defendant treated Plaintiff as a “consumer” as this term is defined by

Section 505/1(e) of the ICFA because Defendant sought to solicit payment from Plaintiff

for what was being advertised on the Subject Facsimiles.

        74.   The Subject Facsimiles are an “advertisement” as this term is defined by

Section 505/1(a) of the ICFA.

        75.   According to Section 505/1(a) of the ICFA:

              The term “advertisement” includes the attempt by publication,
              dissemination, solicitation or circulation to induce directly or
              indirectly any person to enter into any obligation or acquire any title




                                            14
   Case: 1:19-cv-01509 Document #: 17 Filed: 05/15/19 Page 15 of 28 PageID #:73



              or interest in any merchandise and includes every work device to
              disguise any form of business solicitation by using such terms as
              "renewal", "invoice", "bill", "statement", or "reminder", to create an
              impression of existing obligation when there is none, or other
              language to mislead any person in relation to any sought after
              commercial transaction.

       76.    The Subject Facsimiles are form of a “sale” as this term is defined by

Section 505/1(d) of the ICFA.

       77.    According to Section 505/1(d) of the ICFA, “[t]he term "sale" includes any

sale, offer for sale, or attempt to sell any merchandise for cash or on credit.”

       78.    The Subject Facsimile was a form of "trade" and/or "commerce" as these

terms are defined by Section 505/1(f) of the ICFA.

       79.    According to Section 505/1(f) of the ICFA:

              The terms "trade" and "commerce" mean the advertising, offering for
              sale, sale, or distribution of any services and any property, tangible
              or intangible, real, personal or mixed, and any other article,
              commodity, or thing of value wherever situated, and shall include
              any trade or commerce directly or indirectly affecting the people of
              this State.

       80.    The ICFA prohibits “[u]nfair methods of competition and unfair or

deceptive acts or practices.”

       81.    In relevant part, Section 5050/2 states as follows:

              Unfair methods of competition and unfair or deceptive acts or
              practices, including but not limited to the use or employment of any
              deception, fraud, false pretense, false promise, misrepresentation
              or the concealment, suppression or omission of any material fact,
              with intent that others rely upon the concealment, suppression or
              omission of such material fact, or the use or employment of any
              practice described in Section 2 of the "Uniform Deceptive Trade
              Practices Act" . . . in the conduct of any trade or commerce. . . .

       82.    As alleged above and detailed below, Defendant violated Section

505/10a(a) of the IFCA.

       83.    Plaintiff did not consent to receiving the Subject Facsimiles.




                                            15
   Case: 1:19-cv-01509 Document #: 17 Filed: 05/15/19 Page 16 of 28 PageID #:74



       84.    Plaintiff suffered tangible damages as a result of receiving the Subject

Facsimiles in the form of wasted toner and paper, wear and tear of the subject facsimile

machine, and time wasted in terms of having to look at, print and dismiss the Subject

Facsimile for what it is – unsolicited junk.

       85.    On a motion to dismiss, a court should not presume that this injury is so

minor that the maxim de minimis non curat lex applies.

       86.    Characterizing the harm as de minimis at the pleading stage would conflict

with the ICFA's remedial purpose, because it would allow Defendant to freely engage in

unfair practices so long as the effects were spread thinly over a large population of

victims. See, e.g., Smilow v. Sw. Bell Mobile Sys., Inc., 323 F.3d 32, 41-42, n. 9 (1st Cir.

2003) (noting that consumer suits are especially well-suited for class treatment, because

the vindication of consumer rights regularly involves class actions on behalf of members

"whose individual claims would be too small to warrant litigation").

       87.    Defendant intentionally sent the Subject Facsimiles, and the sending of

the Subject Facsimiles constitutes an unfair or deceptive act or practice "in the course

of conduct involving trade or commerce”.

       88.    Sending unsolicited facsimiles offends public policy.       Not only is the

sending of unsolicited facsimiles unlawful under the TCPA, it is a misdemeanor criminal

offense under Illinois law. See 720 ILCS 5/26-3.

       89.    Sending unsolicited facsimiles is oppressive because unsolicited facsimiles

impose a lack of meaningful choice and/or an unreasonable burden upon recipients.

       90.    A practice of sending unsolicited faxes does deprive consumers of choice,

given that they cannot avoid such faxes without turning off their fax machines.

       91.    Costs that are imposed on an unwilling consumer can constitute a

substantial injury.




                                               16
   Case: 1:19-cv-01509 Document #: 17 Filed: 05/15/19 Page 17 of 28 PageID #:75



      92.    As alleged above, unsolicited faxes impose costs on unwilling consumers,

by wasting paper and toner, wearing down fax machines, and consuming employee time.

      93.    On information and belief, one or more of the Defendants have sent at least

three dozen similar unsolicited facsimiles to people and/or business entities in Illinois.

      94.    Defendants’ practice of sending unsolicited facsimiles has violated Illinois

public policy, deprived persons and businesses of the choice to not receive advertising

faxes, and caused a significant amount of harm to consumers, taken in the aggregate.

      95.    Accordingly, the Complaint plausibly suggests that the aggregate harm

caused by this practice would constitute substantial harm and thus unfair within the

meaning of the ICFA.

       WHEREFORE, Plaintiff, in his individual capacity, demands judgment in its

favor and against each Defendant, as follows:

             a.    That the Court award Plaintiff an amount to be determined to
                  reimburse Plaintiff for the amount of harm caused by Defendant’s
                  violations of the ICFA;

             b. That the Court award punitive damages;

             c. That the Court award statutory attorney’s fees and costs pursuant to
                ILCS 505/10a(c);

             d. That Court enjoin Defendant from additional violations of the ICFA
                and;

             e. That the Court award pre-judgment interest, costs, and such further
                relief as the Court may deem just and proper.

                         COUNT III – CLASS ACTION CLAIM

             UNSOLICITED FACSIMILES IN VIOLATION OF THE TCPA

      96.    Plaintiff incorporate the above paragraphs as if fully set forth.

      97.    The Subject Facsimiles were advertisements as contemplated by the TCPA.




                                            17
   Case: 1:19-cv-01509 Document #: 17 Filed: 05/15/19 Page 18 of 28 PageID #:76



       98.    More than forty (40) Illinois companies or persons in the State of Illinois

received similar to the Subject Facsimiles without their consent and were harmed in a

similar manner as alleged above by Plaintiff.

       99.    Upon information and belief, because unsolicited facsimiles are generally

sent out en mass, and because Plaintiff did not consent to receive the Subject

Facsimiles, it is plausible to allege that Defendant has sent, and continues to send,

dozens, and up to hundreds of similar unsolicited advertisements via facsimile sent in

violation of the TCPA.

       100.   In 2019, Defendants sent or caused to be sent the Subject Facsimiles to

more than forty (40) telephone numbers with Illinois-based area codes in the absence of

permission or an EBR.

       101.   On information and belief, in 2018, Defendants sent or caused to be sent

similar unsolicited and unlawful facsimile advertisements more than forty (40)

telephone numbers with Illinois-based area codes in the absence of permission or an

EBR.

       102.   On information and belief, in 2017, Defendants sent or caused to be sent

similar unsolicited and unlawful facsimile advertisements more than forty (40)

telephone numbers with Illinois-based area codes in the absence of permission or an

EBR.

       103.   On information and belief, in 2016, Defendants sent or caused to be sent

similar unsolicited and unlawful facsimile advertisements more than forty (40)

telephone numbers with Illinois-based area codes in the absence of permission or an

EBR.

       104.   On information and belief, in 2015, Defendants sent or caused to be sent

similar unsolicited and unlawful facsimile advertisements more than forty (40)




                                           18
   Case: 1:19-cv-01509 Document #: 17 Filed: 05/15/19 Page 19 of 28 PageID #:77



telephone numbers with Illinois-based area codes in the absence of permission or an

EBR.

       105.   The TCPA provides a private right of action to bring this action on behalf

of Plaintiff and the putative class members to redress Defendant’s violations of the Act

and provides for statutory damages. 47 U.S.C. §227(b)(3).

       106.   Plaintiff intends to certify a class which includes the Subject Facsimile and

all other similar unsolicited advertising facsimiles sent during the four years prior to the

filing of this civil action through the present.

       107.   The unlawful sending of the Subject Facsimiles to Plaintiff and other

similar unsolicited advertising facsimiles putative class members caused Plaintiff and

the putative class members to suffer damages.

       108.   The unlawful sending of the Subject Facsimiles to Plaintiff and the

unlawful sending other similar unsolicited facsimiles to class members caused Plaintiff

and the recipients to use and waste paper and toner when they printed the subject

facsimiles.

       109.   The unlawful sending of the Subject Facsimiles to Plaintiff and the

unlawful sending other similar unsolicited facsimiles to class members occupied and/or

depleted their telephone lines, data lines, computer storage related to the operation of

their facsimile machines.

       110.   The unlawful sending of the Subject Facsimiles to Plaintiff and the

unlawful sending other similar unsolicited facsimiles to class members caused Plaintiff

and the class members and/or their employees to waste time receiving, reviewing and

routing the unsolicited and unlawful facsimiles.

       111.   This wasted time could have been spent on the Plaintiff’s and the other

class members’ business activities.




                                             19
   Case: 1:19-cv-01509 Document #: 17 Filed: 05/15/19 Page 20 of 28 PageID #:78



       112.   Just like with Plaintiff, Defendants cannot demonstrate that it had the

consent of the recipients of each facsimile advertisement.

       113.   The unlawful sending of the Subject Facsimiles to Plaintiff and the

unlawful sending other similar unsolicited facsimiles to class members interrupted the

Plaintiff’s and other class members’ privacy interests in being left alone and free from

unsolicited “junk” facsimiles.

       114.   In accordance with FRCP 23(b)(1), (b)(2) and (b)(3), Plaintiff brings Count

III of this class action pursuant to the TCPA, on behalf of the following class of persons:

              All persons in the United States who (1) on or after four
              years prior to the filing of this action, (2) were sent
              telephone facsimile messages of material advertising the
              commercial availability or quality of any property, goods, or
              services by or on behalf of Defendant, (3) from whom
              Defendant did not obtain “prior express invitation or
              permission” to send fax advertisements, or (4) with whom
              Defendant did not have an established business
              relationship.

       115.   Plaintiff intends the above class to include everyone in the United States

who received the identical or similar facsimile as the Subject Facsimiles.

       116.   Plaintiff also intends the above class to include everyone who received

similar variations unsolicited facsimile advertisement.

       117.   Alternatively, Plaintiff bring this class action pursuant to the TCPA, on

behalf of the following class of persons:

              All persons located in the State of Illinois who (1) on or after
              four years prior to the filing of this action, (2) were sent
              telephone facsimile messages of material advertising the
              commercial availability or quality of any property, goods, or
              services by or on behalf of Defendant, (3) from whom
              Defendant did not obtain “prior express invitation or
              permission” to send fax advertisements, or (4) with whom
              Defendant did not have an established business
              relationship.




                                            20
   Case: 1:19-cv-01509 Document #: 17 Filed: 05/15/19 Page 21 of 28 PageID #:79



      118.   Plaintiff reserves the right to amend these class definitions upon

completion of class certification discovery

      WHEREFORE, Plaintiff, on its behalf and on behalf of the proposed putative

class, seeks of demands judgment against each Defendant as follows:

             a.     That the Court adjudge and decree that the present case may be
                    properly maintained as a class action;

             b.     appoint Plaintiff as the representative of the class;

             c.     appoint its counsel as counsel for the class;

             d.     That the Court award Plaintiff and each class member the sum of
                    five hundred dollars ($500.00) for each violation;

             e.     That the Court award treble damages of $1,500.00 if the violations
                    are deemed “willful or knowing”;

             f.     That Court enjoin Defendant from additional violations of the
                    TCPA; and;

             g.     That the Court award pre-judgment interest, costs, and such
                    further relief as the Court may deem just and proper.

                         COUNT IV – CLASS ACTION CLAIMS

              VIOLATIONS OF THE ILLINOIS CONSUMER FRAUD ACT

      119.   Plaintiff incorporates the above paragraphs as if fully set forth in this

Count.

      120.   As alleged above, Defendant is engaged in commerce in the State of Illinois

with regard to Plaintiff and the putative class members.

      121.   Defendant violated Illinois Consumer Fraud Act, 815 ILCS 505/1, et seq.,

by sending the Subject Facsimiles to Plaintiff and other Class Members.

      122.   As alleged above, the Subject Facsimiles are “advertisement[s]” as the term

is defined by Section 505/1(a) of the ICFA.

      123.   Plaintiff and each putative class member is a “person” as this term is

defined by Section 505/1(c) of the ICFA and Defendant treated and/or regarded Plaintiff




                                              21
    Case: 1:19-cv-01509 Document #: 17 Filed: 05/15/19 Page 22 of 28 PageID #:80



and each putative as a “consumer”, as defined by Section 505/1(e) of the ICFA, because

Defendant sought to solicit payments from Plaintiff and putative class members for what

was being advertised on the Subject Facsimiles.

        124.   The Subject Facsimiles are an “advertisement” as this term is defined by

Section 505/1(a) of the ICFA.

        125.   The Subject Facsimiles are form of a “sale” as this term is defined by

Section 505/1(d) of the ICFA.

        126.   The Subject Facsimiles are a form of "trade" and/or "commerce" as these

terms are defined by Section 505/1(f) of the ICFA.

        127.   The ICFA prohibits “[u]nfair methods of competition and unfair or

deceptive acts or practices.”

        128.   One or more of the Defendants intentionally sent the Subject Facsimile,

which constitutes an unfair or deceptive act or practice "in the course of conduct

involving trade or commerce”.

        129.   Sending unsolicited facsimiles offends public policy.      Not only is the

sending of unsolicited facsimiles unlawful under the TCPA, it is a misdemeanor criminal

offense under Illinois law. See 720 ILCS 5/26-3.

        130.   On information and belief, One or more of the Defendants has or have sent

at least forty (40) similar unsolicited facsimiles to people and/or business entities in

Illinois.

        131.   Defendants’ practice of sending unsolicited facsimiles has violated Illinois

public policy, deprived persons and businesses of the choice to not receive advertising

faxes, and caused a significant amount of harm to consumers, taken in the aggregate.




                                             22
   Case: 1:19-cv-01509 Document #: 17 Filed: 05/15/19 Page 23 of 28 PageID #:81



       132.   Accordingly, the Complaint plausibly suggests that the aggregate harm

caused by this practice would constitute substantial harm and thus unfair within the

meaning of the ICFA.

       133.   In relation to Count IV, Plaintiff intends to certify a class of:

              (a) all Illinois residents; (b) who received advertising facsimiles from
              Defendant in the past three years; (c) where Defendant did not have
              consent to send the facsimiles to the recipients; and/or Defendant
              cannot demonstrate that it had an established business
              relationship with the recipients before sending the facsimiles to the
              recipients.

       134.   Excluded from the Class are Defendants (and where applicable, its

predecessors, affiliates, and officers, employees, contractors and agents), this Honorable

Court and its staff members.

        WHEREFORE, Plaintiff, on behalf of all others similarly situated, demand

 judgment in its favor and against each Defendant, as follows:

              a. That the Court adjudge and decree that the present case may be
                 properly maintained as a class action;

              b. appoint Plaintiff as the representative of the class;

              c. appoint its counsel as counsel for the class;

              d. that the Court award each class member an amount attributable to
                 actual monetary loss from the above violations;

              c. that the Court award punitive damages;

              d. that the Court award statutory attorney’s fees and costs pursuant to
                 ILCS 505/10a(c);

              e. that Court enjoin Defendant(s) from additional violations of the ICFA
                 and;

              f. that the Court award pre-judgment interest, costs, and such further
                 relief as the Court may deem just and proper.

       135.   Plaintiff reserve the right to amend these class definitions upon completion

of class certification discovery.




                                             23
   Case: 1:19-cv-01509 Document #: 17 Filed: 05/15/19 Page 24 of 28 PageID #:82



       Class Size/Numerosity - FRCP 23(a)(1)

       136.      Upon such information and belief, the number of persons and entities of

the Class is numerous and joinder of all members is impracticable.

       137.      Upon such information and belief, there are at least 40 class members.

       Commonality - FRCP 23 (a) (2)

       138.      Common questions of law and fact apply to the claims of all class

members.

       139.      Common material questions of fact and law include, but are not limited to,

the following:

                   a. Whether one or more of the Defendants sent unsolicited fax
                      advertisements;

                   b. Whether the facsimiles advertised the commercial availability
                      or quality of property, goods, or services;

                   c. The manner and method Defendant(s used to compile or
                      obtain the list of fax numbers to which they sent the Subject
                      Facsimiles:

                   d. Whether Defendant(s) faxed advertisements without first
                      obtaining the recipient's prior invitation or permission;

                   e. Defendant(s) sent the faxed advertisements knowingly;

                   f. Whether Defendant(s) violated the provisions of 47 U.S.C.
                      §227 and the regulations promulgated thereunder;

                   g. Whether Defendant(s) should be enjoined from faxing
                      advertisements in the future;

                   h. Whether Plaintiff and the other members of the class are
                      entitled to statutory damages; and

                   i. Whether the Court should award treble damages.


       Typicality - FRCP 23 (a) (3)

       140.      Plaintiff’s claims are typical of the claims of all class members.




                                               24
   Case: 1:19-cv-01509 Document #: 17 Filed: 05/15/19 Page 25 of 28 PageID #:83



       141.   Plaintiff received the same or similar facsimiles as the facsimiles sent by

or on behalf of Defendant advertising products, goods and services of Defendant during

the Class Period.

       142.   Defendant has acted in the same or in a similar manner with respect to

Plaintiff and all the class members by sending Plaintiff and each member of the class

the same or similar facsimiles or facsimiles, which were sent without prior express

invitation or permission.

       143.   Accordingly, Plaintiff is making the same claims and seeking the same

relief for itself and all class members based upon the same federal statute.

       Plaintiff Will Fairly and Adequately Represent Absent Class Members - FRCP
       23(a)(4)

       144.   Plaintiff will fairly and adequately represent and protect the interests of

the class.

       145.   Plaintiff is interested in this civil action, have no conflicts, and have

retained experienced class counsel to represent the class.

       146.   Plaintiff’s counsel, James C. Vlahakis, is an experienced consumer class

action litigator. For example, Mr. Vlahakis has:

              a. defended and/or prosecuted over a hundred consumer-based
                 claims since 1998;
              b. has obtained approval of multi-million-dollar TCPA based class
                 action settlements in conjunction with class counsel (see, e.g.,In
                 Re Capital One Telephone Consumer Protection Act Litigation,
                 2012-cv-10064 (N.D. Ill.) ($75 million dollar TCPA based
                 automated dialing system settlement); Prater v. Medicredit, Inc.,
                 2014-cv-0159 ($6.3 million dollar TCPA based automated
                 dialing system wrong party settlement); INSPE Associates v. CSL
                 BIotherapries, Inc. (N.D. Ill.) ($3.5 million fax based settlement);
              c. gained court approval in relation to approximately a dozen
                 FDCPA based class action settlements;
              d. has defeated a TCPA class certification in Jamison v. First Credit
                 Services, Inc., 290 F.R.D. 92 (N.D. Ill. Mar. 28, 2013),




                                            25
   Case: 1:19-cv-01509 Document #: 17 Filed: 05/15/19 Page 26 of 28 PageID #:84



                   reconsideration denied, 2013 U.S. Dist. LEXIS 105352 (N.D. Ill.
                   July 29, 2013);
                e. has successfully moved to decertify a TCPA based class action
                   in Pesce v. First Credit Services, Inc., 2012 U.S. Dist. LEXIS
                   188745 (N.D. Ill. June 6, 2012);
                f. has also obtained favorable declaratory relief before the Federal
                   Communication Commission (“FCC”) relative to a TCPA junk
                   facsimile-based cause of action (see FCC’s Order of October 30,
                   2014, FCC14-164, in CG Docket Nos. 02-278 and 05-338); and
                g. on May 5, 2015, Mr. Vlahakis was appointed to serve as a
                   Steering Committee Member in the case of In re: Apple Inc.
                   Device Performance Litigation, 18-MD-02827 (N.D. Cal.).
       Separate Actions by Individual Class Members Would Create the Risk of
       Inconsistent or Varying Adjudications - FRCP 23(b)(1)

       147.     Class certification is appropriate because the prosecution of individual

actions by class members would: (a) create the risk of inconsistent adjudications that

could establish incompatible standards of conduct for Defendant, and/or (b) as a

practical matter, adjudication of the Plaintiff’s claims will be dispositive of the interests

of class members who are not parties.

       Declaratory Relief is Proper - FRCP 23(b)(2)

       148.     Class certification is also appropriate because Defendant has acted in the

same or similar manner with respect to all class members thereby making injunctive

and declaratory relief appropriate. Plaintiff demands such relief as authorized by 47

U.S.C. § 227.

       Questions of Law or Fact Common to Class Members Predominate Over Any
       Questions Affecting Only Individual Members, and that a Class Action is
       Superior to Other Available Methods For Fairly and Efficiently Adjudicating
       the Controversy - FRCP 23(b)(3)

       149.     Common questions of law and fact predominate over any questions

affecting only individual members, and a class action is superior to other methods for

the fair and efficient adjudication of the controversy because:

          a. The evidence of the absence of consent relative to putative class members
             will result in the fair and efficient adjudication of class members’ claims




                                             26
  Case: 1:19-cv-01509 Document #: 17 Filed: 05/15/19 Page 27 of 28 PageID #:85



             without the need for separate or individualized proceedings;

        b. Evidence regarding defenses or any exceptions to liability that Defendant
           may assert and attempt to prove will come from business records and will
           not require individualized or separate inquiries or proceedings;

        c. Defendant has/have acted and are continuing to act pursuant to
           common policies or practices in the same or similar manner with respect
           to all class members;

        d. The amount likely to be recovered by individual class members does not
           support individual litigation;

        e. A class action will permit a large number of relatively small claims
           involving virtually identical facts and legal issues to be resolved efficiently
           in one proceeding based upon common proofs;

        f. This case is inherently manageable as a class action in that one or more
           of the Defendants:

                   (i)    specifically targeted persons (both businesses and
                          individuals) to receive unsolicited facsimile transmissions ;
                   (ii)   purchased a list of advertising leads from a third-party;
        g. This case is inherently manageable as a class action in that one or more
           of the Defendants:

                   (i)    business records from one or more of the Defendants will
                          readily identify class members and establish liability and
                          damages;
                   (ii)   business records from one or more third-parties will readily
                          identify class members and establish liability and damages;

        h. Liability and damages can be established for the Plaintiff and the class
           with the same common proofs because statutory damages are provided
           for in the statute and are the same for all class members and can be
           calculated in the same or a similar manner;

        i.   A class action will result in an orderly and expeditious administration of
             claims and it will foster economics of time, effort and expense;

        j.   A class action will contribute to uniformity of decisions concerning the
             actions taken by Defendant; and

        k. the claims of the class are likely        to go unaddressed absent class
           certification.
      WHEREFORE, Plaintiff, on behalf of all others similarly situated, demand

judgment in its favor and against each Defendant as set forth above.



                                          27
   Case: 1:19-cv-01509 Document #: 17 Filed: 05/15/19 Page 28 of 28 PageID #:86



Plaintiff hereby demands a jury trial.


                                           Respectfully submitted,

                                           Plaintiff METRO CARDIOVASCULAR
                                           CONSULTANTS, LTD., individually, and
                                           as the representatives of a class of
                                           similarly situated persons

                                           /s/ James C. Vlahakis

                                           James C. Vlahakis
                                           Sulaiman Law Group, Ltd
                                           2500 South Highland Avenue #200
                                           Lombard, IL 60148
                                           Phone: (630) 581-5456
                                           jvlahakis@sulaimanlaw.com




                        Certificate of Service/Proof of Service

       I, James C. Vlahakis, counsel for Plaintiff, certify that I, or a staff member

under my supervision, caused the above document to be filed on the date indicated

by the District Court’s ECF filing system and that the ECF system provided notice

to all counsel of record.

                                          /s/ James C. Vlahakis

                                           James C. Vlahakis
                                           Sulaiman Law Group, Ltd
                                           2500 South Highland Avenue #200
                                           Lombard, IL 60148
                                           Phone: (630) 581-5456
                                           jvlahakis@sulaimanlaw.com




                                            28
